DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has a period mark on line 5 after the word “thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2017/0283673 A1) in view of Edelbach et al (US 6,616,514 B1).
	Zhou discloses a chemical mechanical planarization composition [0002], [0108], comprising:
a. 0.01 to 20 wt% [0109] of an abrasive of ceria-coated inorganic oxide (e.g., ceria-coated silica, titania, zirconia, alumina [0061]-[0062], this range encompasses the cited range; 
b. a first additive of polyols having hydroxyl groups [0110];
c. a second additive of benzene sulfonic acid [0125], which encompasses formula (g) with R being hydrogen atom;
d. a solvent (e.g. water, for example as part of the ammonium hydroxide solution [0112], see also claim 19 on page 10);
e. a pH adjuster [0112];
wherein the pH is 2 to 12 or 3.5 to 10 [0136], which overlaps with the cited range.
First additive
	Zhou fails to disclose the cited elected species of sorbitol, mannitol or dulcitol.  Rather, Zhou broadly discloses only to include polyols having hydroxyl groups.
	Edelbach teaches useful polyols having hydroxyl groups for a composition and method similar to Zhou.  More specifically, Edelbach teaches an abrasive of ceria (col.4, line 12), an 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a first additive such as mannitol or sorbitol as cited in the composition of Zhou because Edelbach teaches it is a useful polyol to include in CMP compositions.  
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the cited amount of first additive in the composition of Zhou because Edelbach teaches that the amount appears to reflect a result-effective variable, which can be optimized for best results of etch selectivity.  See MPEP 2144.05 IIB.
 	As to claims 2, see the rejection of claim 1.
	As to claims 22-24, Zhou discloses to polish oxide films such as CVD, HDP or spin on glass [0084], which include silicon dioxide.  
	As to claim 25, Zhou discloses a selectivity of about 47 (Table 8 on page 9), which is lower than the cited value.  Edelbach teaches the amount of polyol added changes the selectivity (see rejection of claim 1).  For example, Edelbach teaches selectivities of 10 to 500 or more (col.5, lines 9-11).  However, the selectivity is expected to depend on the parameters of the polishing process and the exact composition used.  For example, Zhou recognizes that changing the pH varies the selectivity [0189].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited selectivity in the .

Response to Amendment
	Claim 1 remains objected to because of a minor informality.  The rejection under 35 USC 103 over Zhang in view of Park is withdrawn.  Park fails to suggest the cited second additive because Park teaches dodecylbenzenesulfonate, which is not encompassed by formulas (g) and (h) in amended claim 1.
	Claim 1 has been amended to include the elected species of sorbitol, mannitol and dulcitol.  However, the amendment to claim 1 to include maltitol, lactitol, maltotritol, fructose and lactose have not been examined because they are directed to non-elected species.

Response to Arguments
Applicant’s arguments with respect to the claims 1-2 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al (KR 2005-0122754 A) is cited to show a high selectivity CMP slurry with ceria, sulfonic acid surfactant, maltitol/lactose, and pH adjusting agent (see pages 4-5 of English machine translation).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713